Citation Nr: 1324740	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  09-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for nasal fracture with residual deviated septum toward the left.

2.  Entitlement to an initial compensable rating for asthma.

3.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids.

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985 and September 1988 to September 2005, and with the National Guard from December 1987 to September 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, in pertinent part, denied service connection for nasal fracture with residual deviated septum toward the left, and granted service connection for asthma assigned as noncompensable (0 percent), hemorrhoids assigned at 10 percent disabling, and PTSD assigned at 10 percent disabling, all effective October 1, 2005.

The RO also granted service connection for bilateral shoulder tendonitis, assigned at 10 percent disabling, and bilateral clavicle fracture with residual deformity, assigned as noncompensable (0 percent), all effective October 1, 2005.  In February 2008, the Veteran filed a timely notice of disagreement with respect to these claims.  Subsequently, in an August 2008 rating decision, the RO increased the evaluation for the left clavicle disability to 20 percent disabling, effective February 28, 2008, and continued the 10 percent rating for the right clavicle disability.  In August 2008, the Veteran's representative reported the Veteran would like to withdraw these claims.  The Board finds these issues are currently not before the Board for appellate review.  See 38 C.F.R. § 20.204(b)(3) (2012).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In June 2006, the Veteran underwent a VA general medical examination and was diagnosed, in pertinent part, with nasal fracture, resolved, with residual deviated septum towards the left.  The Board finds the VA examiner did not render a medical opinion regarding whether this post-service diagnosis was incurred in or related to service, to include the documented in-service complaints and treatment for a broken nose in 1984 and 1985.

The Board notes that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In light of this regulatory criteria and proximity of the June 2006 VA examination to separation from service in September 2005, the Board finds that a VA medical opinion is necessary to ensure there is a complete record upon which to decide the claim of service connection for nasal fracture with residual deviated septum toward the left.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).  One of the key issues is whether the Veteran currently has this problem and whether it is related to his service from November 1982 to November 1985.  

Next, in December 2011 and January 2012, the Veteran was scheduled and failed to report for VA Disability Benefits Questionnaire (DBQ) examinations for respiratory conditions, rectum and anus conditions, and PTSD in connection with the service-connected disabilities of asthma, hemorrhoids, and PTSD.  

At the top of the Compensation and Pension (C&P) Examination Inquiry reports, the Veteran's address is listed; however, under "general remarks" near the end of the reports, a different address is reported, which matches the Veteran's current address of record.  

As a result, the Board finds that the Veteran may not have received proper notice regarding the scheduled VA DBQ examinations to the latest and correct address of record.

Accordingly, the case is REMANDED for the following actions:
	
1.  Furnish the Veteran's entire claims file to the appropriate VA physician to determine whether there is a nexus between the Veteran's active military service and current diagnosis of nasal fracture, resolved, with residual deviated septum towards the left.  Please make sure the Veteran's address is correct.    

The physician must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current nasal fracture, resolved, with residual deviated septum towards the left (if any at this time), was incurred in service or is otherwise related to service, to include the documented in-service complaints and treatment for a broken nose in 1984 and 1985.

The critical question is whether the Veteran currently has this problem and whether it is at least as likely as not related to service from November 1982 to November 1985.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2.  Schedule the Veteran for VA examinations for (1) respiratory conditions, (2) rectum and anus disorders, and (3) PTSD to determine the current severity of the service-connected asthma, hemorrhoids, and PTSD disabilities.  Notification of the date and time should be sent to the Veteran at the most recently updated address of record, and a copy of the notification should be associated with the claims file.

The Veteran's claims file must be made available to the examiners for review, and the examiners should indicate that the Veteran's claims file was reviewed in connection with the examinations.  All indicated studies and tests deemed necessary by the examiners should be accomplished.  A rationale should be given for all findings and conclusions expressed.  If an opinion or the requested information cannot be provided without resorting to speculation, the examiner should state so and explain why it would be speculative to respond.  

Please make sure the Veteran's address is correct.    


3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  Please make sure the Veteran's address is correct.    

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



